         Case 3:18-cv-01586-JSC Document 323 Filed 11/14/19 Page 1 of 2
                                                                          FILED
                         UNITED STATES COURT OF APPEALS                   NOV 14 2019

                                                                       MOLLY C. DWYER, CLERK
                               FOR THE NINTH CIRCUIT                    U.S. COURT OF APPEALS




 In re: PACIFIC FERTILITY CENTER             No. 19-15885, 19-15886,
 LITIGATION,                                 19-15888
 ______________________________
                                             D.C. No. 3:18-cv-01586-JSC
 A. B.; C. D.; E. F.; G. H.; I. J.; K. L.,   Northern District of California,
 individually and on behalf of all others    San Francisco
 similarly situated,

                 Plaintiffs-Appellees,       ORDER

 SHERLENE WONG; LAWRENCE
 WONG,

                 Objectors-Appellees,

 v.

 CHART INDUSTRIES, INC.; PACIFIC
 MSO, LLC; and PRELUDE FERTILITY,
 INC.,

                 Defendants-Appellants,

 and

 PACIFIC FERTILITY CENTER,

                 Defendant.


Before: Peter L. Shaw, Appellate Commissioner.


gml/Appellate Commissioner
         Case 3:18-cv-01586-JSC Document 323 Filed 11/14/19 Page 2 of 2



        Appellees’ motion (Docket Entry No. 49) to file a redacted answering brief

and a sealed unredacted answering brief is granted. The Clerk shall publicly file

the motion (Docket Entry No. 49-1), the redacted answering brief (Docket Entry

No. 50), and the supplemental excerpts of record (Docket Entry No. 51), and shall

file under seal the unredacted answering brief (Docket Entry No. 49-2).

        Appellants’ unopposed motion (Docket Entry No. 52) for an extension of

time to file their reply brief is granted. The optional reply brief is due January 27,

2020.




gml/Appellate Commissioner                 2
